The record and proceedings of the trial court appear to be regular in all things and free from error, up to and including the judgment of conviction. The judgment of sentence is in these words:
"It is therefore considered and adjudged by the court, and it is the judgment and sentence of the court, that the defendant, Ezekiel Brooks, alias Zeke Brooks, be and he is hereby sentenced to hard labor for Dale County for a term of 18 months, and also to a sufficient additional number of days at 75 cents a day to pay the costs of this prosecution."
This sentence is erroneous in not specifying the number of days as required by the statute. Barrentine v. State, 3 Ala. App. 188,57 So. 1025; Code 1907, § 7635; William Duff, alias, etc., v. State, 81 South, 893.
The judgment of conviction is affirmed, the sentence is set aside and annulled, and the cause remanded to the trial court for proper sentence.
Judgment of conviction affirmed; sentence set aside and annulled; remanded for proper sentence. *Page 665